 

Exhibit 10.01

 

LOAN AGREEMENT

 

Dated as of December 15, 2003

 

by and between

 

COLONIAL BANK,

 

as the lender,

 

ARCHON CORPORATION, a Nevada corporation,

 

as the borrower, and

 

SAHARA LAS VEGAS CORP., a Nevada corporation,

 

as a guarantor



--------------------------------------------------------------------------------

INDEX

 

Section

--------------------------------------------------------------------------------

   Page
Number


--------------------------------------------------------------------------------

Section 1 – Definitions

   Page 3  

Section 2 – Description of Property and Loan

   Page 5  

Section 3 – Loan Proceeds

   Page 5  

Section 4 – Disbursement Procedures and Amounts

   Page 5  

Section 5 – Disbursement Conditions

   Page 6  

Section 6 – Right to Inspect Property

   Page 8  

Section 7 – Representations and Warranties of Borrower

   Page 8  

Section 8 – Covenants of Borrower

   Page 10

Section 9 – Default by Borrower

   Page 13

Section 10 – Remedies

   Page 14

Section 11 – Miscellaneous

   Page 15

Section 12 – Release Price

   Page 18

 

2



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

This LOAN AGREEMENT (“Agreement”) is dated and effective as of December 15,
2003, between ARCHON CORPORATION, a Nevada corporation (the “Borrower”), SAHARA
LAS VEGAS CORP., a Nevada corporation (“Sahara Las Vegas”), and COLONIAL BANK
(“Lender”).

 

WITNESSETH:

 

A. Pursuant to the terms of this Agreement, Lender has agreed to make an
acquisition Loan to Borrower in the principal amount of EIGHTEEN MILLION AND
NO/100 DOLLARS ($18,000,000.00) or so much thereof as may be advanced (the
“Loan”).

 

B. The Borrower’s obligations to pay the Loan shall be evidenced by a promissory
note (“Note”), executed in favor of Lender by Borrower, payable to the order of
Lender, and secured by a Deed of Trust and Security Agreement With Assignment of
Rents and Fixture Filing (“Deed of Trust”) on the real property (“Property”)
described on attached Exhibit “A”, executed in favor of Lender by Sahara Las
Vegas, and the personal property now or in the future located on the Property
that is owned by Sahara Las Vegas, all of even date herewith (The Deed of Trust
and all financing statements, this Loan Agreement, any guaranties of payment or
completion required by Lender, and any other collateral documents required by
Lender in connection with the Loan (defined below) are collectively called the
“Security Documents”).

 

C. The terms and conditions of the Note and all Security Documents shall be in
form and substance satisfactory to Lender.

 

NOW, THEREFORE, for valuable consideration, Borrower and Lender agree that the
following terms and conditions govern the Loan:

 

1. Definitions. The following definitions shall be used in this Agreement:

 

“Agreement” shall mean this Acquisition Loan Agreement, by and between the
Lender and the Borrower, of even date herewith.

 

“Lender” shall mean COLONIAL BANK.

 

“Borrower” shall mean ARCHON CORPORATION, a Nevada corporation.

 

“DCR” shall have the meaning for that term set forth in Section 8 of this
Agreement.

 

“Deed of Trust” shall have the meaning for that term set forth in Paragraph B of
the Recitals of this Agreement.

 

3



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state and local laws
pertaining to air and water quality, hazardous waste, waste disposal,
underground storage tanks and other environmental matters, including, but not
limited to, the Clean Water, Clean Air, Federal Water Pollution Control, Solid
Waste Disposal, Resource Conservation Recovery and Comprehensive Environmental
Response, Compensation and Liability Acts, and any applicable laws of the State
of Nevada, and the rules, regulations and ordinances of Clark County, the
agencies of the government of the State of Nevada, the Environmental Protection
Agency, the U.S. Fish and Wildlife Service and all applicable federal, state and
local agencies and bureaus.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“Event of Default” shall have the meaning for that term set forth in Section 9
of this Agreement.

 

“Guarantor” shall have the meaning for that term set forth in Section 5.

 

“Hazardous Materials” means any substance, material, or waste which is or
becomes regulated by any local governmental authority, the State of Nevada, or
the United States Government or agency or instrumentality thereof, or which is
otherwise regulated or defined as a “hazardous waste”, “extremely hazardous
waste”, or such other similar classification under any Environmental Law.

 

“Loan” shall have the meaning set forth for that term in Paragraph A of the
Recitals of this Agreement.

 

“Loan Proceeds” shall have the meaning for that term set forth in Section 3 of
this Agreement.

 

“Maturity Date” shall have the meaning for that term set forth in Section 4.2 of
this Agreement.

 

“Note” shall have the meaning set forth for that term in Paragraph B of the
Recitals of this Agreement.

 

“Property” shall have the meaning set forth for that term in Paragraph B of the
Recitals of this Agreement.

 

“Security Documents” shall have the meaning set forth for that term in Paragraph
B of the Recitals of this Agreement.

 

“Title Company” shall have the meaning for that term set forth in Section 5.1(b)
of this Agreement.

 

4



--------------------------------------------------------------------------------

“Title Policy” shall have the meaning for that term set forth in Section 5.1(c)
of this Agreement.

 

2. Description of Property and Loan. Borrower will use the Loan Proceeds to
acquire certain assets.

 

3. Loan Proceeds. The proceeds of the Loan available to be advanced to Borrower
(the “Loan Proceeds”) are the original principal amount of the Note less closing
costs and expenses set forth in a loan closing statement prepared in connection
with the Loan (as agreed by and between the Lender and the Borrower). The Loan
Proceeds will be disbursed to Borrower subject to the terms of this Agreement.

 

4. Disbursement Procedures and Amounts.

 

4.1 Interest on Loan. Interest on the Loan shall accrue at the non-default rate
specified in the Note. At maturity or the acceleration of the Loan, or upon the
occurrence of an Event of Default, interest on the then outstanding principal
balance of the Loan shall accrue at the default rate specified in the Note.

 

4.2 Principal. Borrower shall pay the outstanding principal amount of the Loan
in accordance with the Note. The entire outstanding principal amount of the
Loan, together with all accrued and unpaid interest and all other amounts owed
by Borrower to Lender in connection with the Loan, shall be due and payable in
full on the maturity date stated in the Note (the “Maturity Date”), unless
sooner payable pursuant to the terms of this Agreement, by reason of
acceleration of the Maturity Date or otherwise. Notwithstanding anything herein
to the contrary, if Borrower sells or conveys any interest in that certain real
property owned by Borrower and generally located at the corner of Rainbow
Boulevard and Loan Mountain Road, Las Vegas, Nevada, all of the proceeds from
such sale and/or conveyance shall be applied by Borrower to the principal
balance of the Note, net of reasonable and customary sales commissions and
expenses associated with such transactions in Clark County, Nevada.

 

4.3 Additional Security. Borrower unconditionally and absolutely assigns and
grants to Lender, as additional security for the performance of Borrower’s
obligations under this Agreement, a security interest in the proceeds of the
Note and each Security Document, Borrower’s interest in all Loan funds held by
the Lender, whether or not disbursed, all further unconditionally and absolutely
assigns to Lender all funds deposited by Borrower with Lender in the Interest
Account and all other funds deposited by Borrower with Lender under this
Agreement and all reserves, deferred payments, deposits, refunds, cost savings,
and payments of any kind, relating to the Property. Upon any default of
Borrower, Lender may use any of the foregoing for any purpose for which Borrower
could have used them under this Agreement or with respect to the financing of
the Property. Lender will also have all other rights and remedies as to any of
the foregoing that are provided under applicable law or in equity.

 

5



--------------------------------------------------------------------------------

5. Disbursement Conditions. Prior to the advance of any part of the Loan
hereunder, Borrower and/or Sahara Las Vegas, as the case may be, shall, upon
request, be required to submit to Lender the following each in form and content
approved by Lender (unless Lender has waived any such consent in writing):

 

(a) This Agreement (executed by both Borrower and Sahara Las Vegas), the Note
(executed by Borrower), the Deed of Trust (executed by Sahara Las Vegas, and
which must be duly recorded), any financing statements required by Lender (which
must be duly filed) and all other Security Documents and appropriate resolutions
to borrow executed by Borrower, Sahara Las Vegas and the non-individual
Guarantors, all duly executed by the respective parties.

 

(b) A preliminary title report, issued by a title insurance company acceptable
to Lender (“Title Company”) relating to the Property and showing all exceptions
to title.

 

(c) An ALTA Lender’s extended coverage policy of title insurance (“Title
Policy”) issued by Title Company at Borrower’s expense upon recordation of the
Deed of Trust (or assurance satisfactory to Lender from the Title Company that
the Title Policy will be issued), which Title Policy shall be in liability
amount and form satisfactory to Lender. This Title Policy must show the Deed of
Trust as first lien on the Property, subject only to exceptions approved in
writing by Lender, and shall have attached any endorsements required by Lender.

 

(d) An assignment of all tenant leases, equipment leases and management
contracts for the Property, if any. Sahara Las Vegas acknowledges and agrees
that all tenant leases are subject to the Lender’s prior written approval, as to
form, substance and credit worthiness of the prospective tenant. Sahara Las
Vegas further acknowledges and agrees that Sahara Las Vegas will not agree to
any material amendment to any existing or future tenant lease without the prior
written approval of Lender.

 

(e) Evidence satisfactory to Lender that all required approvals pertaining to
the Property, including all necessary permits, licenses, or consents of
governmental authorities having jurisdiction over the Property have been
obtained and remain in force and effect, and that the Property is suitably zoned
for its intended use.

 

(f) Guarantees of the Loan, in such form and content as Lender may require in
the sole and absolute exercise of its discretion, executed by Sahara Las Vegas,
LICO, a Nevada corporation, PAUL W. LOWDEN, and SUE LOWDEN (collectively, the
“Guarantor”).

 

(g) Payment by Borrower of a “loan fee” in the amount of $180,000.00, which fee
is payable as a condition precedent to the making of the Loan. All such loan
fees shall be deemed fully earned when paid and shall be non-refundable.

 

(h) A Phase 1 environmental assessment of the Property, an environmental use
questionnaire relating to the Property, other data, materials and information
relating to the

 

6



--------------------------------------------------------------------------------

environmental condition and status of the Property, and such further
environmental assessments, soils reports, investigations, reviews and studies as
may be reasonably necessary to verify that the Property is free from Hazardous
Materials (defined below) contamination.

 

(i) An appraisal of the Property, satisfactory to Lender in the sole and
absolute exercise of its discretion, showing the value of the Property to be at
least an amount sufficient to maintain a stabilized “loan to value ratio” of no
more than 35%.

 

(j) There shall have been recorded in the Official Records of Clark County,
Nevada, with respect to the Property, all subdivision and parcel maps required
by Nevada law with respect to the Property.

 

(k) Lender shall have approved the form and substance of all conditions,
covenants and restrictions, recorded or to be recorded in the Official Records
of Clark County, Nevada, that govern the Property (Borrower and Sahara Las Vegas
further agree that no conditions, covenants and restrictions shall be so
recorded without Lender’s prior written consent).

 

(l) A soils report, prepared by an environmental consultant or engineer
acceptable to Lender, stating that the condition of the soils in and on the
Property is acceptable for the improvements located on the Property.

 

(m) Certification from the appropriate governmental agency as to the propensity
for flooding on and around the Property.

 

(n) Issuance by the Title Company of a title policy and reasonable
endorsement(s), at Borrower’s/Sahara Las Vegas’ expense, with the
Borrower/Sahara Las Vegas and the Lender to agree to such endorsements as part
of escrow instructions to be given by them at such time as the Deed of Trust is
recorded in the official records of the Clark County, Nevada, recorder.

 

(o) A certificate of an architect or other consultant for the Property
acceptable to Lender that the improvements located on the Property (if any) have
been completed in accordance with all applicable laws, ordinances and
regulations and that all required utilities, services, streets and other
off-site improvements are complete and adequate to service the Property as
completed.

 

(p) Copies of Borrower’s, Sahara Las Vegas’ and each non-individual Guarantor’s
articles of incorporation and bylaws, and evidence of their respective good
standing to do business in the State of Nevada.

 

(q) Legal opinions, issued by counsel for Borrower, Sahara Las Vegas and each
Guarantor, respectively, in such form and content as Lender may require,
providing i) that neither the Borrower nor the Guarantors have any personal
liability for the obligations of Borrower that are secured by real property
located in Massachusetts or Maryland, ii) that the execution of the Deed of
Trust and the conveyance made thereby are fully enforceable and do no create a
fraudulent transfer

 

7



--------------------------------------------------------------------------------

on the part of Sahara Las Vegas, iii) that the transaction evidenced by this
Agreement and the other Security Documents has been authorized by the respective
governing organizational documents for Borrower, Sahara Las Vegas and each
non-individual Guarantor, and that the persons signing on behalf of each such
entity are duly authorized to do so, and iv) for such other matters as Lender
may require.

 

(r) Such other information and documents as Lender may require from Borrower.

 

6. Right to Inspect Property. Lender, or parties designated by Lender, shall
have the right to enter upon and inspect the Property from time to time at all
reasonable times, upon reasonable notice, for the purpose of determining that
the terms and conditions of this Agreement are being observed. Lender is under
no obligation to construct or supervise the Property and any inspection by
Lender of the Property is for the sole purpose of protecting the security of
Lender. Borrower will make or cause to be made such other independent
inspections as it may desire for its own protection and Borrower will rely on
its own judgment with respect to the Property.

 

7. Representations and Warranties of Borrower. Borrower and Sahara Las Vegas, in
addition to all other representations made and warranties given herein, each
represents and warrants to Lender as follows:

 

(a) No condemnation or eminent domain proceeding has been commenced or, to the
knowledge of Borrower and/or Sahara Las Vegas, threatened against the Property.

 

(b) Neither Sahara Las Vegas nor Borrower have no knowledge of any notices or
violations of federal or state law or municipal ordinances, including without
limitation any Environmental Laws (defined below), or orders or requirements of
any governmental body or authority to whose jurisdiction the Property is
subject.

 

(c) The execution, delivery and performance of the transactions contemplated by
this Agreement, the Note and the Security Documents will not conflict with or
result in a breach of the terms or provisions of any existing law, regulation or
order of any court or governmental body or authority, or any other document,
instrument or agreement to which Borrower or Sahara Las Vegas is a party or is
bound.

 

(d) This Agreement, the Note and the Security Documents to which Borrower and/or
Sahara Las Vegas is a party will be validly executed and delivered by Borrower
and Sahara Las Vegas, respectively, and will constitute the legal, valid and
binding obligations of Borrower and Sahara Las Vegas, respectively, enforceable
against it in accordance with their respective terms.

 

(e) There are no actions or proceedings pending or threatened against Borrower
or Sahara Las Vegas, any real property or project owned by Borrower or Sahara
Las Vegas, or the Property, other than such as may arise in the ordinary course
of business, which may in any manner whatsoever

 

8



--------------------------------------------------------------------------------

substantially affect the validity, priority or enforceability of the Agreement,
the Note or the Security Documents or the construction, use, occupancy and
operation of the Property or any part thereof.

 

(f) Except as otherwise disclosed by Borrower or Sahara Las Vegas to Lender,
neither Borrower nor Sahara Las Vegas, nor to the best of Borrower’s and Sahara
Las Vegas’ knowledge, any previous owner, tenant, occupant or user of the
Property used, generated, released, discharged, stored or disposed of any
Hazardous Materials (defined below) on, under, in or about the Property, or
transported any Hazardous Materials to or from the Property.

 

(g) The Property complies with or shall comply with, as required, the federal
Endangered Species Act and all Environmental Laws, and the Americans With
Disability Act.

 

(h) To the best of Borrower’s and Sahara Las Vegas’ knowledge, there is no fact
which Borrower has not disclosed to Lender in writing which materially adversely
affects or, so far as Borrower can now foresee, will materially adversely affect
the Property or the ability of Borrower or Sahara Las Vegas, respectively, to
perform any of their obligations arising under this Agreement.

 

(i) All financial information furnished to Lender by Borrower and Sahara Las
Vegas, or their representatives with respect to Borrower and Sahara Las Vegas in
connection with the Loan (i) is complete and correct in all materials respects,
(ii) accurately represents the financial condition of Borrower and Sahara Las
Vegas, respectively, at the date of issuance and (iii) has been prepared in
accordance with generally accepted accounting principles, consistently applied.
Neither Borrower nor Sahara Las Vegas have any material or contingent liability
not disclosed to Lender in writing and there is no material lien, claim, charge
or other right of others of any kind (including liens or retained security
titles of conditional vendors) or any property of Borrower or Sahara Las Vegas
not disclosed in such financial statements or otherwise disclosed to Lender in
writing.

 

(j) There has been no material adverse change in the condition, financial or
otherwise, of Borrower and Sahara Las Vegas since the dates of the latest
financial statements furnished to Lender by Borrower. Since those dates, neither
Borrower nor Sahara Las Vegas have entered into any material transaction not
disclosed in such financial statements or otherwise disclosed to Lender in
writing.

 

(k) Borrower and Sahara Las Vegas, respectively, have filed all required
federal, state and local tax returns and has paid all property taxes and other
taxes due (including interest and penalties, but subject to lawful extensions
disclosed to Lender) with respect to Borrower, Sahara Las Vegas or the Property,
other than taxes being promptly and actively contested in good faith and by
appropriate proceedings. Sahara Las Vegas is maintaining adequate reserves for
tax liabilities (including contested liabilities).

 

(l) Neither Borrower nor Sahara Las Vegas currently use any trade name other
than their actual name. For purposes of this Agreement, Borrower’s and Sahara
Las Vegas’ principal place of business is at its address shown below.

 

9



--------------------------------------------------------------------------------

(m) Sahara Las Vegas has good and marketable title to the Property, and the lien
of the Deed, of Trust shall be a first position lien, with the exception of
those encumbrances disclosed by the Title Company to Lender.

 

(n) Borrower and Sahara Las Vegas shall each maintain their status as a
corporation organized, in good standing and qualified to do business in the
State of Nevada.

 

The above representations and warranties and any representations and warranties
made by Borrower and Sahara Las Vegas in Borrower’s application for the Loan or
any loan commitment issued by Lender shall survive the making and repayment of
the Loan.

 

8. Covenants of Borrower. In addition to any other obligations and duties of
Borrower and Sahara Las Vegas hereunder, Borrower and Sahara Las Vegas,
respectively, each covenants as follows:

 

(a) Borrower and Sahara Las Vegas shall give notice immediately to Lender of any
notice of any claim made by any party arising in connection with or against the
Property, Sahara Las Vegas or Borrower.

 

(b) Unless Lender otherwise agrees in writing, Borrower shall use all Loan
Proceeds solely for expenditures relating to term financing secured by the
Property.

 

(c) Sahara Las Vegas shall comply with, and keep in effect, all permits and
approvals obtained from any governmental bodies that relate to the lawful use of
the Property and to comply with all existing and future laws, regulations,
orders and requirements of all governmental, judicial, or other legal
authorities having jurisdiction over the Property, and with all recorded
restrictions affecting the Property.

 

(d) Sahara Las Vegas shall not, without Lender’s prior written consent, purchase
or install materials, equipment, fixtures, or articles or personal property
placed in or on the Property under any security agreement or other agreement in
which the seller reserves or purports to reserve title or the right of removal
or repossession, or the right to consider them personal property after their
incorporation in the work of construction, unless authorized by Lender in
writing.

 

(e) Upon Lender’s demand, Borrower and/or Sahara Las Vegas shall pay and
discharge all claims and liens for labor done and materials and services
furnished in connection with the Property. Sahara Las Vegas will have the right
to contest in good faith any claim or lien, provided that it does so diligently
and without prejudice to Lender. Upon Lender’s request, Sahara Las Vegas will
promptly provide a bond, cash deposit, or other security reasonably satisfactory
to Lender to protect Lender’s interest and security should the contest be
unsuccessful.

 

(f) In addition to any insurance requirements set forth in the Deed of Trust
(which shall control in the event of a conflict between the terms of this
Agreement and the Deed of Trust),

 

10



--------------------------------------------------------------------------------

Borrower and Sahara Las Vegas (with respect to personal property owned by
Borrower and/or Sahara, Las Vegas) shall maintain in force, until full payment
of the Loan, all insurance required by law or the lender, flood insurance,
business interruption insurance, worker’s compensation insurance public
liability insurance (in an amount of not less than the amount Lender may require
in the reasonable exercise of its discretion), and builder’s all risk insurance
with course of construction endorsement (in an amount of not less than the
amount Lender may require in the reasonable exercise of its discretion). The
policies must be approved by Lender as to amounts, form, risk coverage,
deductibles, insurer, and loss payable and cancellation provisions. Lender’s
approval, however, shall not be a representation of the solvency of any insurer
or the sufficiency of any amount of insurance. All such policies shall, in
Lender’s sole and absolute discretion, name the Lender as an additional loss
payee or shall include a mortgagee endorsement acceptable to Lender. The Lender
may, in the reasonable exercise of discretion, alter the insurance required
under the terms of this Agreement, the Deed of Trust or the Security Documents
pursuant to the terms of such reports. Sahara Las Vegas shall also maintain
workmen’s compensation insurance in adequate amounts to the extent required by
Nevada law.

 

(g) Sahara Las Vegas shall comply with, and cause the use and operation of the
Property, and all activities on the Property or with respect to the Property, at
all times, to comply with all applicable Environmental Laws. Neither Borrower
nor Sahara Las Vegas shall cause or permit the presence, use, generation,
release, discharge, storage or disposal of any Hazardous Materials on, under, in
or about, or the transportation of any Hazardous Materials to or from, the
Property, except for any such Hazardous Materials, the use or presence of which
are necessary or customary in projects similar to the Property, provided that
and such use or presence shall occur only under and in compliance with any
required governmental permits and otherwise fully comply at all times with all
applicable local, state and federal laws and regulations relating to such use or
presence.

 

(h) Sahara Las Vegas shall at all times comply with the provisions of the
federal Endangered Species Act and the Americans with Disabilities Act, as the
application of such Acts may affect the development and use of the Property.

 

(i) Borrower shall pay Lender on demand any expenses suffered, incurred or paid
by Lender which relate to the negotiation, preparation, execution, delivery,
administration, modification, performance, enforcement and interpretation of the
Loan, this Agreement and any related matters or the exercise or defense of
Lender’s rights and actions hereunder, or which relate to the Note or the
Security Documents, including without limitation, any charges for surveys,
appraisals and inspections, and reasonable attorneys’ fees, costs or expenses
arising out of any of the foregoing.

 

(j) Borrower shall comply in all material respects with all laws, regulations
and ordinances and requirements of all government agencies and all third parties
relating to Borrower, the Property or Borrower’s business thereon.

 

11



--------------------------------------------------------------------------------

(k) Borrower and/or Sahara Las Vegas shall promptly pay prior to delinquency all
general and special real property taxes and assessments imposed against the
Property and all other taxes, license fees and assessments imposed on Borrower,
Sahara Las Vegas or the Property.

 

(l) Sahara Las Vegas shall maintain complete books of account and other records
reflecting its operations (in connection with any other businesses as well as
with respect to the Property).

 

(m) Borrower and Sahara Las Vegas shall each execute and acknowledge, or cause
to be executed and acknowledged, and delivered to Lender all documents, and take
all actions, reasonably required by Lender from time to time to confirm the
rights created or now or hereafter intended to be created under this Agreement,
the Note or any other Security Document, to protect and further the validity,
priority and enforceability of the Security Documents, to subject to the
Security Documents any property intended by the terms of this Agreement, the
Note or any Security Document to be covered by the Security Documents, or
otherwise to carry out the purposes of this Agreement and the transactions
contemplated hereunder.

 

(n) Borrower and Sahara Las Vegas shall each give notice to Lender, within ten
(10) days of Borrower’s learning thereof, of each of the following:

 

(i) any litigation or claim affecting or relating to the Property (which
materially and adversely affects the Borrower’s or Sahara Las Vegas’ ability to
perform its obligations under this Agreement, the Note or the other Security
Documents) and involving an amount in excess of $10,000.00; and any litigation
or claim that would materially and adversely affect the Borrower’s or Sahara Las
Vegas’ ability to perform its obligations under this Agreement, the Note or the
other Security Documents;

 

(ii) any dispute between Borrower or Sahara Las Vegas and any governmental
agency relating to the Property, the adverse determination of which might
materially affect the Property;

 

(iii) any trade name hereafter used by Borrower or Sahara Las Vegas and any
change in Borrower’s or Sahara Las Vegas’ principal place of business;

 

(iv) the creation or imposition of any mechanic’s lien or any other lien against
the Property;

 

(v) any Event of Default or event which, with the giving of notice or the
passage of time or both, would constitute an Event of Default;

 

(vi) any material default by Borrower Sahara Las Vegas or any other party under
any contract or Agreement with respect to the Property; and

 

12



--------------------------------------------------------------------------------

(vii) any material adverse change in the financial condition of Borrower from
the most recent financial statements of Borrower delivered to Lender.

 

(o) Borrower’s Financial Statements. Borrower shall furnish to Lender, within
one hundred twenty (120) days following the close of each fiscal year of
Borrower, a copy of the annual audited financial statement of Borrower, prepared
in such form and substance as Lender may require, and (if required by Lender)
audited by an accountant or accountants acceptable to Lender. Borrower agrees
and authorizes Lender and such accountant or accountants to, if Borrower is
unable to provide Lender information concerning Borrower’s financial statements
that Lender deems necessary, communicate directly with respect to Borrower’s
records, audits and financial statements. In addition, Borrower shall furnish to
Lender, within ninety (90) days of the end of each fiscal quarter, an interim
financial statement, prepared in such form and content as Lender may require.

 

(p) Guarantor’s Financial Statements. Borrower shall furnish to Lender, within
one hundred twenty (120) days following the close of each calendar year, a copy
of the then-current financial statement for each Guarantor, prepared in such
form and substance as Lender may require.

 

(q) PHI Financial Statements. Borrower shall furnish to Lender, within one
hundred twenty (120) days following the close of each fiscal year, a copy of the
then-current financial statement for Pioneer Hotel Inc., a Nevada corporation
(“PHI”), prepared in such form and substance as Lender may require. In addition,
Borrower shall furnish to Lender, within ninety (90) days of the end of each
fiscal quarter, an interim financial statement for PHI, prepared in such form
and content as Lender may require.

 

(r) Borrower’s/Guarantors’ Tax Returns. Borrower and each Guarantor,
respectively, shall furnish to Lender, within thirty (30) days of filing, copies
of its Federal tax returns, along with all schedules and attachments thereto,
and extensions relating thereto (as applicable).

 

(s) Debt Coverage Ratio. The Borrower’s DCR shall not be less than 1.25 to 1.0.
For purposes of this Agreement, the term “DCR” shall mean the ratio of earnings
(before interest, taxes, depreciation and amortization, and net of investment
properties distribution) to the current portion of long term debt plus interest
(net of investment properties). The DCR shall be measured quarterly, on a
rolling four-quarter basis.

 

(t) Other information. In addition to the information required above, Borrower
and Sahara Las Vegas shall each provide to Lender such other information or
documents as Lender may reasonably require.

 

(u) No Additional Borrowing. Neither Borrower nor any subsidiary of Borrower
shall incur any additional indebtedness, outside the ordinary course and scope
of such entity’s business, without the prior written consent of Lender.

 

13



--------------------------------------------------------------------------------

9. Default by Borrower. The occurrence of any of the following events shall
constitute an Event of Default under this Agreement:

 

(a) Borrower fails to make any payment of interest or principal when due under
the Note.

 

(b) Borrower or Sahara Las Vegas fails to make any deposit of funds required
under this Agreement within ten (10) days after written notice from Lender.

 

(c) Borrower or Sahara Las Vegas fails to comply with any other covenants
contained in this Agreement that calls for the payment of money and does not
cure that failure within ten (10) days after notice from Lender.

 

(d) Borrower or Sahara Las Vegas fails to comply with any covenant contained in
this Agreement, and does not cure that failure within ten (10) days after notice
from Lender.

 

(e) A petition in bankruptcy is filed by or against Borrower, Sahara Las Vegas
or any Guarantor, or a receiver or trustee of any property of Borrower or any
guarantor is appointed, or Borrower, Sahara Las Vegas or any Guarantor files a
petition for an arrangement under any provisions of federal, or state bankruptcy
or receivership laws, or any other law, state or federal (unless, in any such
case, such petition is dismissed within ninety (90) days of filing), or makes an
assignment for the benefit of creditors or is adjudged insolvent by any state or
federal court.

 

(f) A default occurs under the Note and/or any other Security Documents.

 

(g) All or any material portion of the Property is condemned, seized or
appropriated by any governmental agency.

 

(h) The Property is materially damaged or destroyed by fire or other casualty to
such an extent that Lender reasonably concludes that funds derived from
insurance proceeds, if any (collectively, “Available Proceeds”), will not be
sufficient to pay in full the costs of repair, reconstruction and completion (if
applicable) of the Property and Borrower fails to deposit with Lender within
twenty (20) days after written request therefor, an amount sufficient to pay the
difference between estimated costs of repair, reconstruction and completion (if
applicable) and the Available Proceeds.

 

(i) Borrower, Sahara Las Vegas or any Guarantor is dissolved, liquidated or
terminated, or Borrower or any Guarantor is sold or otherwise transferred (or
all of substantially all of the assets of Borrower or any Guarantor) are sold or
otherwise transferred without Lender’s prior written consent.

 

(j) Any guaranty of Borrower’s or obligations hereunder is repudiated, revoked
or terminated without Lender’s prior written consent, or any Guarantor claims
that its guaranty is ineffective or unenforceable, in whole or in part, and for
any reason, with respect to amounts then

 

14



--------------------------------------------------------------------------------

outstanding or amounts that might in the future be outstanding, and Borrower
fails to provide Lender, within sixty (60) days thereafter, with a substitute
guaranty reasonably acceptable to Lender.

 

(k) Any individual Guarantor of any of Borrower’s obligations hereunder dies and
Borrower fails to provide Lender, within sixty (60) days thereafter, with a
substitute guaranty reasonably acceptable to Lender.

 

(l) Borrower or any Guarantor defaults in any obligation to Lender, other than
in connection with the Loan, subject to any applicable cure period.

 

(m) Any representation or warranty made by Borrower or Sahara Las Vegas in
connection with this Agreement, or any document or agreement made or submitted
in connection with this Agreement, is materially false or misleading.

 

10. Remedies. If any one or more Events of Default shall have occurred and shall
continue beyond the expiration of the applicable cure period, if any, specified
for such Event of Default, Lender shall have the right and power, all in the
sole discretion of Lender, to exercise one or more of the following remedies.

 

(a) To declare the entire principal balance of the Note then due and payable.

 

(b) To enter upon the Property, in its own right or by court appointed receiver,
and operate the Property.

 

These remedies are in addition to any other remedies which Lender may have
hereunder or under the Note, the Deed of Trust or any other Security Documents,
at law or in equity, including the right to foreclose any security for
Borrower’s obligations under this Agreement, all in such order and manner as
Lender may determine in its sole and absolute discretion.

 

In connection with any construction undertaken pursuant to the provisions of
this section, Lender may (i) engage builders, contractors, architects, engineers
and others for the purpose of furnishing labor, materials and equipment in
connection with the Property; (ii) pay, settle or compromise all bills or claims
which are or may become liens against the Property or which have been or shall
be incurred in any manner in connection with equipping the Property; and (iii)
take such action hereunder, or refrain from acting hereunder, as Lender may, in
its sole discretion, from time to time, determine to be necessary or desirable
to carry out the intent of this section. All sums paid or incurred by Lender
directly or indirectly in connection with equipping the Property, however
incurred, shall be repaid by Borrower and Sahara Las Vegas to Lender upon
demand, with interest at the same rate as is provided in the Note to the date of
payment, and until so repaid shall be secured by the Deed of Trust and other
Security Documents.

 

15



--------------------------------------------------------------------------------

11. Miscellaneous.

 

(a) Waiver of Breach. Lender’s rights and remedies under this Agreement, the
Note and the Security Documents are cumulative and in addition to all rights and
remedies provided by law or in equity from time to time. The exercise by Lender
of any right or remedy shall not constitute a cure or waiver of any default, nor
invalidate any notice of default or any act done pursuant to any such notice,
nor prejudice Lender in the exercise of any other right or remedy. No waiver of
any action shall be implied from any omission by Lender to take action on
account of such default if such default persists or is repeated. No waiver of
any default shall affect any default other than the default expressly waived,
and any such waiver shall be operative only for the time and to the extent
stated. No waiver of any provision of this Agreement, the Note or any Security
Document shall be construed as a waiver of any subsequent breach of the same
provision. Lender’s consent to or approval of any act by Borrower or Sahara Las
Vegas requiring further consent or approval shall not be deemed to waive or
render unnecessary Lender’s consent to or approval of any subsequent act.
Lender’s acceptance of a late performance of any obligation shall not constitute
a waiver by Lender of the right to require prompt performance of all further
obligations; Lender’s acceptance of any performance following the sending or
filing of any notice of default shall not constitute a waiver of Lender’s right
to proceed with the exercise of its remedies for any unfulfilled obligations;
and Lender’s acceptance of any partial performance shall not constitute a waiver
by Lender of any rights relating to the unfulfilled portion of the applicable
obligation.

 

(b) Notices. Except as otherwise provided by law, any notice, request, demand,
consent, approval or other communication (“Notice”) provided or permitted under
this Agreement, or any other instrument contemplated hereby, shall be in
writing, signed by the party giving such Notice and shall be given by personal
delivery to the other party or by United States certified or registered mail,
postage prepaid, return receipt requested, addressed to the party for whom it is
intended at its address as set forth in the Deed of Trust. Unless otherwise
specified, Notice shall be deemed given when received, but if delivery is not
accepted, on the earlier of the date delivery is refused or the third day after
same is deposited in any official United States Postal Depository. Any party
from time to time, by Notice to the other parties given as above set forth, may
change its address for purpose of receipt of any such communication.

 

(c) Assignment. The provisions hereof shall inure to the benefit of and shall be
binding upon the parties hereto and their respective heirs, administrators,
executors, successors, and assignees; PROVIDED, HOWEVER, that this Agreement
shall be personal to Borrower and Sahara Las Vegas, respectively, and no
assignment by Borrower or Sahara Las Vegas of any of their rights under this
Agreement is permitted and no such assignment shall be binding upon Lender or of
any effect unless the prior written consent of Lender to such assignment has
first been procured and payment of such assumption fees as Lender may require.

 

(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings and agreements between the parties hereto.

 

16



--------------------------------------------------------------------------------

(e) Severability. It is understood and agreed by the parties hereto that if any
part, term or provision of this Agreement is held by any court to be illegal or
invalid, the legality and validity of the remaining portions or provisions shall
not be affected, and the rights and obligations of the parties shall be
construed and enforced as if the Agreement did not contain the particular part,
term or provision held to be illegal or invalid.

 

(f) Interpretation. The section headings set forth in this Agreement are for the
purpose of convenience to and ready reference by the parties. It is agreed and
understood by the parties that such headings shall not be deemed to define,
limit or extend the scope or intent of the sections to which they pertain.
Whenever the context requires, all words used in the singular will be construed
to have been used in the plural and vice versa, and each gender will include any
other gender.

 

(g) Incorporation. The preamble, exhibits and schedules attached hereto are
hereby incorporated into this Agreement and made a part hereof.

 

(h) Performance By Lender. If Borrower or Sahara Las Vegas, as the case may be,
shall fail to perform any obligation hereunder that requires the payment of
money, Lender may perform such obligation upon fifteen (15) days’ written notice
to Borrower and Sahara Las Vegas (unless Lender shall in its sole discretion
determine that the security for the Loan is imminently threatened or impaired by
such failure, in which case no such prior notice is required), and any sums
expended by Lender pursuant to this subsection shall be deemed to be advances
under the Loan and shall bear interest until repaid at the default rate of
interest specified in the Note.

 

(i) Costs and Expenses. If any lawsuit is commenced to enforce or interpret any
of the terms of this Agreement, the prevailing party shall have the right to
recover its reasonable attorneys’ fees and costs of suit from the other party.

 

(j) Consistency. The terms of this Agreement, the Note and the Security
Documents supersede any inconsistent terms of Lender’s loan commitment to
Borrower, if any; provided, that all obligations of Borrower under the
commitment to pay any fees to Lender or any costs and expenses relating to the
Loan or the commitment shall survive the execution and delivery of this
Agreement, the Note and the Security Documents. The terms of this Agreement
supersede any inconsistent terms of the Note or the Security Documents.

 

(k) Third Party Consultants. If there is an Event of Default, and if reasonably
required by Lender, Lender may hire such third-party consultants as it deems
reasonably necessary, the costs of which shall be paid by Borrower, to perform
such other services contemplated by this Agreement as may, from time to time, be
required by Lender.

 

(l) No Third Party Beneficiaries. This Agreement is made for the sole protection
and benefit of Lender and Borrower and their successors __d assigns. No trust
fund is created by this Agreement and no other persons or entities will have any
right of action under this Agreement or any right to the Loan funds.

 

17



--------------------------------------------------------------------------------

(m) Relationship. Nothing herein shall be construed to constitute Lender and
Borrower a partnership or joint venture, or Lender an agent of Borrower, it
being agreed that the sole relationship between Lender and Borrower shall be
that of lender and borrower.

 

(n) Governing Law. It is understood and agreed by the parties that this
Agreement is made in the State of Nevada and that the laws of the State of
Nevada shall govern the legality, validity, construction, interpretation and
effect of this Agreement.

 

(o) Participations. Lender may grant participations in the Loan and the Note and
Security Documents at any one time and may furnish any participant or
prospective participant with all documents and information relating to Borrower
and the Loan that Lender deems advisable in connection therewith. Borrower’s and
Sahara Las Vegas’ indemnity obligations under this Agreement, the Note and the
Security Documents shall also apply with respect to any participant and the
directors, officers, agents and employees of any participant.

 

(p) Cure Periods. All cure periods provided for herein or in the Note, the Deed
of Trust or the Security Documents, shall run concurrently with any statutory
cure periods.

 

(q) Jury Trial Waiver. Borrower and Lender hereby waive their respective rights
to a trial by jury in any action or proceeding based upon, or related to, the
subject matter of the Note, the Deed of Trust, this Agreement or the other
Security Documents. This waiver is a knowing, intentional and voluntary waiver
made by Borrower and Lender, and Borrower acknowledges that neither Lender nor
any person acting on behalf of Lender has made any representations of fact to
induce this waiver of trial by jury on in any way to modify or nullify its
effect. Borrower and Lender acknowledge that this waiver is a material
inducement to enter into a business relationship, that each of them has already
relied on this waiver and that each of them will continue to rely on this
waiver.

 

(r) Waivers. To the extent permitted by law, Borrower and Sahara Las Vegas each
hereby waives and relinquishes: (i) the defense of the statute of limitations in
any action hereunder or in any action for the collection of any indebtedness or
the performance of any obligation arising in connection with the Note; (ii) any
defense that may arise by reason of the incapacity, lack of authority, death or
disability of any other person or persons or the failure of Lender to file or
enforce a claim against the estate (in administration, bankruptcy or any other
proceeding) of any other person or persons; (iii) demand, protest and notice of
any kind; (iv) any defense based upon an election of remedies by Lender,
including, without limitation, the marshaling of assets (or any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal); (v) any defense arising because of Lender’s election, in any
proceeding instituted under the Federal Bankruptcy Code, of the application of
Section 1111 (b) of the Federal Bankruptcy Code; (vi) any defense based on any
borrowing or grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (vii) any defense based upon an election of remedies by Lender,
including, without limitation, any election to proceed by judicial or
non-judicial foreclosure of any security, whether real property or personal

 

18



--------------------------------------------------------------------------------

property security, or by deed in lieu thereof, and whether or not every aspect
of any foreclosure sale is commercially reasonable, or any election of remedies.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the day and year first above written.

 

BORROWER:

 

ARCHON CORPORATION, a Nevada corporation

By:   /s/    PAUL W. LOWDEN          

--------------------------------------------------------------------------------

    Paul W. Lowden, President

Address:

 

3993 Howard Hughes Parkway, Suite #630

Las Vegas, Nevada 89109

Attention: President

 

SAHARA LAS VEGAS CORP., a Nevada corporation By:   /s/    PAUL W. LOWDEN        
 

--------------------------------------------------------------------------------

    Paul W. Lowden, President

Address:

 

3993 Howard Hughes Parkway, Suite #630

Las Vegas, Nevada 89109

Attention: President

 

LENDER:

 

COLONIAL BANK

By:   /s/    TIM KINSEY          

--------------------------------------------------------------------------------

Name:

  Tim Kinsey

Its:

  Vice President

Address:

 

4670 South Forth Apache, Suite #250

Las Vegas, Nevada 89147

 

19



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Legal Description of Property

 

The land referred to herein is situated in the State of Nevada, County of CLARK,
described as follows:

 

Being a portion of the Northeast Quarter (NE 1/4) of Section 9 and a portion of
the Northwest (NW 1/4) of the Northwest Quarter (NW 1/4) of Section 10, Township
21 South, Range 61 East, M.D.M., Clark County, Nevada, described as follows:

 

COMMENCING at the Northeast Corner (NE Cor) of the Northeast Quarter (NE 1/4) of
said Section 9; thence South 04°43’06” East along the East Line of said Section
9, a distance of 896.80 feet to a point, said point being the Northeast Corner
(NE Cor) of that certain parcel of land conveyed by HOTEL SECURITIES CO. to EL
RANCHO VEGAS by Corporation Deed recorded March 20, 1945 shown as Document No.
194417, Clark County, Nevada Official Records, said point also being the POINT
OF BEGINNING; thence South 87°12’23” East parallel to the North Line of said
Section 9 a distance of 342.86 feet to the West Line of Paradise Road; thence
South 00°14’47” West along said West Line of Paradise Road, a distance of 868.44
feet; thence North 87°12’23” West parallel to the North Line of said Section 9,
a distance of 1572.55 feet to the East line of Las Vegas Boulevard South; thence
North 28°00’00” East along said East line of Las Vegas Boulevard South, a
distance of 958.89 feet; thence South 87°12’23” East parallel to the North Line
of said Section 9, a distance of 782.72 feet to the POINT OF BEGINNING.

 

20